Citation Nr: 0625424	
Decision Date: 08/17/06    Archive Date: 08/24/06

DOCKET NO.  02-21 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945.  This case comes to the Board of Veterans' 
Appeals (Board) from a March 2006 statement of the case which 
followed a remand by the Board in December 2003.


FINDING OF FACT

The veteran's exposure to noise in service is related to his 
bilateral hearing loss.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claimed that his current bilateral hearing loss 
was a result of noise exposure while serving on a Navy ship 
in 1944.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be: 1) 
a medical diagnosis of a current disability; 2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and 3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or, 2) whether the 
weight of the positive evidence in favor of the 


claim is in relative balance with the weight of the negative 
evidence against the claim.  The appellant prevails in either 
of those two events.  However, if the weight of the evidence 
is against the appellant's claim, the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran currently has hearing loss as defined by 
38 C.F.R. § 3.385.  His most recent VA audiological 
examination in February 2002 measured pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
60
60
65
LEFT
35
45
65
60
65

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 94 in the left ear.

The veteran has submitted a written statement in January 
2002, the substance of which he has reiterated to his 
examining physicians, in which he states that he experienced 
noise exposure while in service.  The veteran specifically 
referenced gun fire and explosions as the source of the noise 
exposure during World War II while on a Navy ship in the 
English Channel during 1944.  The veteran's honorable 
discharge certificate from the US Navy indicates that he 
served, in part, as a seaman aboard the USS LST 369.  This 
particular tank landing ship served in the European Theater 
during World War II, and specifically in the Battle of 
Normandy in June 


1944.  As such, there is evidence corroborating the veteran's 
account of noise exposure in service.

Of record is a photocopy of an office record dated in 
September 2001 from W. Laskowski, M.D. wherein it was noted 
that the veteran had neurosensory hearing loss and the doctor 
commented: "In terms of etiology the intense noise exposure 
during WWII almost certainly had a significant impact on his 
hearing loss."

The veteran's most recent VA audiological examiner submitted 
an opinion as to the etiology of the veteran's current 
bilateral hearing loss.  In his opinion the physician noted 
the veteran's self-supplied history of noise exposure in 
service and determined that it was at least as likely as not 
that the veteran's current hearing loss was a result, 
possibly only in part, to such noise exposure in service.

Despite the fact that there is no concrete evidence that the 
veteran experienced noise exposure in service, his statements 
indicate noise exposure while on a Navy ship in the English 
Channel during 1944 and his honorable discharge certificate 
indicate service aboard the USS LST 369 which served in 
Normandy in June 1944.  His statements are consistent with 
the circumstances of his service and are of sufficient 
probative value to at least establish the presence of a 
reasonable doubt.  With respect to the question of a nexus 
between current hearing loss and service, two physicians have 
offered opinions supporting such a relationship with really 
no evidence to the contrary.  As such the benefit-of-the-
doubt rule applies and service connection is warranted.  
38 U.S.C.A. § 5107(b); Allen v. Brown, 7 Vet. App. 439 
(1995).

As the Board has granted the veteran's claim for service 
connection, a detailed discussion of VA's duties to notify 
and assist is unnecessary.  Any potential failure of VA in 
fulfilling its duties to notify and assist the veteran is 
essentially harmless error.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).




ORDER

Service connection for bilateral hearing loss is granted.  
(Prior to assigning a disability evaluation and effective 
date for the award, the RO should provide appropriate notice 
as required in the recent case of Dingess v. Nicholson, 19 
Vet. App. 473 (2006).)



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


